Citation Nr: 9928359	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1967 until June 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1997 of the Chicago, Illinois Regional Office 
(RO) which declined to reopen the claim for service 
connection for an acquired psychiatric disorder and denied a 
claim for nonservice-connected pension benefits.

After a review of the evidence of record, the Board is of the 
opinion that the issue of entitlement to non-service 
connected pension benefits should be addressed in a REMAND 
following the ORDER portion of this decision. 


FINDINGS OF FACT

1.  An unappealed RO rating decision of October 1968 denied 
service connection for an acquired psychiatric disorder.

2.  Evidence received since the October 1968 RO decision, 
considered in conjunction with the record as a whole, is new 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a RO decision in October 1968 service connection for an 
acquired psychiatric disability was denied.  Notice of the 
determination, and his appellate rights, were provided.  The 
appellant did not appeal such determination, and it is final 
as to the matter therein adjudicated.  38 U.S.C.A. § 7105 
(West 1991).

The evidence of record at the time of the October 1968 rating 
decision included the appellant's service medical records 
which are negative for any complaints or findings of a 
psychiatric disability.  There was no post service clinical 
demonstration of a psychiatric disability.  Subsequent to the 
October 1968 RO determination, the report of a VA discharge 
summary dated in February 1997 was received indicating that 
the appellant had been hospitalized with a primary diagnosis 
of paranoid schizophrenia.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If a psychosis is demonstrated to at least a 
compensable degree within one year of separation from 
service, it may be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the absence of an appeal, a determination is final and the 
claim which served as the basis thereof shall not be 
thereafter reopened, except that if new and material evidence 
is presented or secured with respect to such claim which has 
been finally disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).  Under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As a general rule, the 
credibility of evidence is presumed when determining whether 
to reopen a claim.  Justice v. Principi, 3 Vet.App. 510, 513 
(1992).  

The VA hospital discharge summary of February 1997 was not 
previously of record at the time of the October 1968 rating 
decision.  As such, it is considered new evidence.  
Additionally, it is relevant and probative of the issue at 
hand as it is competent evidence of at least one of the three 
criteria for a well grounded claim for direct service 
connection, namely demonstration of a present diagnosis of 
psychiatric disability.  Without addressing the remaining 
criteria necessary to establish a well-grounded claim for 
service connection for the disability at issue, the Board 
notes that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a disability, even where it will not eventually convince 
the Board to alter a prior rating decision.  Consequently, 
the Board concludes that the new evidence of a current 
psychiatric disability is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.


REMAND

In view of the determination above reopening the claim for 
service connection for an acquired psychiatric disorder, the 
Board finds that further procedural development is currently 
indicated.  Specifically, the RO must be afforded the 
opportunity to adjudicate the service connection claim on a 
de novo basis, to include whether the reopened claim is well 
grounded.  

Additionally, the Board notes that whether the appellant is a 
veteran of active service for purposes of eligibility for 
pension benefits is dependent on the adjudication of the 
reopened claim for service connection for an acquired 
psychiatric disability.  Nevertheless, in the interest of 
efficiency of adjudication, the Board additionally notes at 
this time that when the appellant was hospitalized in 
February 1997, it was recorded that he provided a history of 
having been previously admitted to "Eastby" for three 
months in 1968 and 1969.  It does not appear that these 
records have been requested or secured.  

As well, the appellant asserts that he is totally disabled 
and unable to secure or engage in any gainful employment 
primarily due to a psychiatric disorder.  A review of the 
record discloses that he was hospitalized at a VA facility in 
February 1997 for symptoms which included bizarre behavior.  
It was noted that during the course of the admission, he was 
observed and evaluated to be very isolated, withdrawn, and 
could be heard screaming and talking to himself in his room.  
The appellant was discharged in improved condition on 
medication and to the day treatment program.  Diagnoses which 
included paranoid schizophrenia, hypertension and a right 
knee disorder were rendered upon discharge.  The record 
contains no further clinical information in this regard.  It 
is not shown that he has ever been afforded a VA compensation 
an pension examination referable to current disability(ies).  
The Board thus finds that if the appellant is deemed to have 
qualifying active service for pension purposes, there has 
been inadequate development of the evidence with respect to 
the claim for a permanent and total disability rating for 
pension purposes and a current VA examination is warranted.  
The VA has a duty to assist an appellant in the development 
of facts pertinent to his claim.  This duty includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1995).  Absent a thorough and complete 
medical examination, the Board's determination cannot be a 
fully informed one.  Green v. Derwinski, 1 Vet.App. 121 
(1991). 

The case is therefore REMANDED to the RO for the following 
actions.

1.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, including the "Eastby" 
facility who have treated him since 
service for his psychiatric disability.  
With necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified that are not 
currently of record.

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder on a de 
novo basis, to include whether the 
reopened claim is well-grounded.  

3.  If service connection is established 
for any disability, the "veteran" 
should be scheduled for a comprehensive 
general medical examination, to include 
special psychiatric, cardiovascular and 
orthopedic evaluations.  All joints 
should be evaluated.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND should be made 
available to each examiner prior to 
evaluation for use in the study of this 
case.  All examination reports should be 
returned in a typed narrative format.  

3.  The RO should readjudicate the issue 
of entitlement to a permanent and total 
disability rating for pension purposes.  
If eligibility has been established, the 
claim should be considered using both 
the objective and subjective tests as 
outlined by the Court of Appeals for 
Veterans Claims in Roberts v. Derwinski, 
2 Vet.App. 387 (1992) and Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  Each 
disability must be assigned a rating 
according to the clinical findings 
indicated.

4.  If any benefit sought on appeal is 
not granted, both the appellant and his 
representative should be provided a 
supplemental statement of the case on 
all issues in appellate status and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action on the part of 
the appellant is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remaining issues on 
appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

